SECOND DIVISION
                                ANDREWS, P. J.,
                            MILLER and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                      June 12, 2015




In the Court of Appeals of Georgia
 A15A0011. SINGLETON v. THE STATE.

      MILLER, Judge.

       We granted Tyraldo Singleton’s application for discretionary review from the

trial court’s order revoking his probation. On appeal, Singleton contends that the trial

court erred in revoking his probated sentence for a period exceeding that authorized

by OCGA § 42-8-34.1. For the reasons that follow, we reverse and remand for

resentencing.

      “Generally, this court will not interfere with a revocation unless there has been

a manifest abuse of discretion on the part of the trial court. However, we review

questions of law de novo.” (Citations and punctuation omitted.) Germany v. State,

315 Ga. App. 717, 718-719 (1) (727 SE2d 240) (2012).
      The record shows that in June 2012, Singleton pled guilty to one count of sale

of marijuana (OCGA § 16-13-30 (j)). The trial court sentenced Singleton to ten years,

with one year to serve in confinement and the balance to be served on probation. In

addition to complying with the general terms of probation, Singleton was required to

pay a $2,000 fine, pay a monthly supervision fee, and submit to random drug testing.

      In March 2014, the State filed a petition to revoke or modify Singleton’s

probation based on allegations that he committed the offenses of misdemeanor

possession of marijuana and felony obstruction of a law enforcement officer, as well

as failing to pay the court-ordered fine and fees. Following a hearing, the trial court

found that Singleton violated his probation and revoked the balance of his probation

– 8 years and 17 days. This appeal ensued.

      On appeal, Singleton contends that the trial court was not authorized to revoke

the balance of his probation because there were no special conditions on his

probation, and the trial court could only revoke five years of his probation based on

his commission of felony obstruction. We agree that the trial court erred in revoking

the balance of Singleton’s probation.




                                          2
      OCGA § 42-8-34.1 addresses probation revocation, and subsection (c) of the

statute provides for the revocation of up to two years of probation for the violation

of any general condition. When the defendant commits a felony offense, subsection

(d) authorizes the trial court to revoke no more than the lesser of the balance of

probation or the maximum time of the sentence authorized to be imposed for the

felony offense. Subsection (e) provides for revocation of the balance of probation if

the defendant is shown to have violated a special condition. OCGA § 42-8-34.1 (a)

defines a “special condition” as

      a condition of a probated or suspended sentence which: (1) Is expressly
      imposed as part of the sentence in addition to general conditions of
      probation and court ordered fines and fees; and (2) Is identified in
      writing in the sentence as a condition the violation of which authorizes
      the court to revoke the probation or suspension and require the
      defendant to serve up to the balance of the sentence in confinement.

(Emphasis supplied.) Consequently, “the substantive or essential requirements of

OCGA § 42-8-34.1 (a) are that the trial court warn of the consequences of violating

a special condition; that the warning be in writing; and that the warning be in the

court’s sentence.” Harvey v. Meadows, 280 Ga. 166, 169-170 (3) (626 SE2d 92)

(2006).




                                         3
      Here, Singleton’s written sentence contains only a section for general

conditions of probation, of which several pertinent items are checked, such as the

provision that Singleton shall not violate any laws and that he must pay court fines

and fees in full. The additional terms of probation provide that Singleton is to submit

to random drug testing and that he is allowed to convert his fine by performing

community service. Nowhere on the sentencing form, however, is it expressly stated

that any of the conditions are special conditions of probation, and the sentencing form

fails to specify that a possible consequence of violating any of the probation

conditions would be the revocation of the entirety of Singleton’s remaining probated

sentence. See Gardner v. State, 259 Ga. App. 375, 378 (1) (577 SE2d 69) (2003) (to

constitute a special condition, the sentencing document must reflect in writing that

failure to successfully complete the condition authorizes the court to require the

defendant to serve up to the balance of the sentence in confinement). Thus, contrary

to the State’s suggestion, the trial court was not authorized to revoke the balance of

Singleton’s probation due to any violation of his probation conditions. See, e.g.,

Bergen v. State, 300 Ga. App. 837, 838 (686 SE2d 410) (2009) (trial court erred in

revoking entirety of defendant’s probation when sentencing form failed to distinguish



                                          4
between general and special conditions and failed to advise defendant that his entire

probation could be revoked for violating a special condition).

      The State alternatively argues that even if the trial court could not revoke the

entirety of Singleton’s probation due to the violation of a special condition under

OCGA § 42-8-34.1 (e), the trial court was nevertheless authorized to revoke the

entirety of Singleton’s probation because it was permitted to stack the sentences for

the three violations – a felony obstruction offense, a misdemeanor possession of

marijuana offense, and the failure to pay court-ordered fines. Notwithstanding the

State’s failure to support its argument with any authority, this issue presents nothing

for our review because the thin record before us does not reveal that the State raised

this claim below or that the trial court ruled thereon. See Ward v. State, 299 Ga. App.
826, 827 (683 SE2d 894) (2009) (“Inasmuch as we are a [C]ourt for the correction of

errors, we do not consider issues which were not raised below and ruled on by the

trial court.”) (footnote omitted).

      Since the record before us clearly shows that the trial court was prohibited from

revoking the balance of Singleton’s probation due to a violation of a special probation

condition, we must remand this case for resentencing in accordance with statutory

authority.

                                          5
      Judgment reversed and case remanded for resentencing. Branch, J. concur.

Andrews, P.J. concurs in judgment only.




                                          6